 



Exhibit 10.4

AMENDED AND RESTATED AGENCY AGREEMENT

Dated as of June 30, 2003

between

HUMAN GENOME SCIENCES, INC.,
as the Construction Agent,

and

WACHOVIA DEVELOPMENT CORPORATION,
as the Lessor

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page      
ARTICLE I DEFINITIONS; RULES OF USAGE
    2    
1.1   Definitions
    2    
1.2   Interpretation
    2  
ARTICLE II APPOINTMENT OF THE CONSTRUCTION AGENT
    2    
2.1   Appointment
    2    
2.2   Acceptance and Undertaking
    3    
2.3   Term
    3    
2.4   Scope of Authority
    3    
2.5   Delegation of Duties
    6    
2.6   Covenants of the Construction Agent
    6  
ARTICLE III THE PROPERTY
    10    
3.1   Construction
    10    
3.2   Amendments; Modifications
    10    
3.3   Insufficient Lender Commitments and Lessor Commitments
    11    
3.4   Grant of Security Interest
    11    
3.5   Insurance
    12    
3.6   Casualty, Condemnation and Environmental Violation
    18    
3.7   Abandonment or Permanent Discontinuance
    21    
3.8   Additions to the Property and Related Requirements
    22    
3.9   Warranty of Title
    23    
3.10  Permitted Contests Other Than in Respect of Indemnities
    23    
3.11  Impositions and Other Matters
    24  
ARTICLE IV PAYMENT OF FUNDS
    24    
4.1   Right to Receive Construction Cost
    24    
4.2    Limitations During Construction Period
    25  
ARTICLE V AGENCY AGREEMENT EVENTS OF DEFAULT
    25    
5.1   Agency Agreement Events of Default
    25    
5.2   Damages
    29    
5.3   Remedies; Remedies Cumulative
    29    
5.4   Limitation on Recourse
    31    
5.5   Determination of Whether Budget is “In Balance”
    32  
ARTICLE VI THE LESSOR’S RIGHTS
    33    
6.1   [Reserved]
    33    
6.2   The Lessor’s Right to Cure the Construction Agent’s Defaults
    33  
ARTICLE VII MISCELLANEOUS
    33    
7.1   Notices
    33    
7.2   Successors and Assigns
    33    
7.3   GOVERNING LAW
    33    
7.4   SUBMISSION TO JURISDICTION; VENUE; WAIVERS; ARBITRATION
    33    
7.5   Amendments and Waivers
    34  

i



--------------------------------------------------------------------------------



 

                  Page        
7.6   Counterparts
    34    
7.7   Severability
    34    
7.8   Headings and Table of Contents
    34    
7.9   WAIVER OF JURY TRIAL
    34    
7.10  Assignment
    34    
7.11  No Waiver
    35    
7.12  Acceptance of Surrender
    35    
7.13  No Merger of Title
    35    
7.14  Survival
    35    
7.15  Limited Liability
    35    
7.16  Statement of Intent Regarding Accounting Compliance
    35    
7.17  Amendment Restatement
    36  

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED AGENCY AGREEMENT

     THIS AMENDED AND RESTATED AGENCY AGREEMENT, dated as of June 30, 2003 (as
amended, modified, extended, supplemented and/or restated from time to time, the
“Agreement”), is between WACHOVIA DEVELOPMENT CORPORATION, a North Carolina
corporation (the “Lessor”) and HUMAN GENOME SCIENCES, INC., a Delaware
corporation (the “Construction Agent”).

W I T N E S S E T H:

     A.     WHEREAS, the Construction Agent, Traville LLC, the Trust, Wells
Fargo Bank Northwest, National Association, BancBoston Leasing Investments Inc.,
Wachovia Bank, National Association (as successor in interest to First Union
National Bank), EagleFunding Capital Corporation, Fleet Securities, Inc., and
Fleet National Bank were parties to that certain Participation Agreement dated
as of November 7, 2001 (as amended, modified, extended, supplemented and/or
restated from time to time, the “Original Participation Agreement”);

     B.     WHEREAS, pursuant to the Master Transfer Agreement, among other
things, the Lessor has obtained the right, title and interest of the Trust in
the Property and under the Original Participation Agreement and the associated
transaction documents with regard to the Property (including without limitation
a ground leasehold interest in real estate comprising a part of the Property
pursuant to the Ground Lease and titled ownership in the Equipment and
Improvements comprising a part of the Property);

     C.     WHEREAS, such assignment as referenced recital B included an
assignment of the Trust’s interest as the Lessor under the Construction Agency
Agreement dated as of November 7, 2001 (as amended, modified, extended,
supplemented and/or restated, the “Original Agency Agreement”) between the Trust
and the Construction Agent;

     D.     WHEREAS, subject to the terms and conditions of the Operative
Agreements, the Lessor will fund the acquisition, installation, testing, use,
development, construction, operation, maintenance, repair, refurbishment and
restoration of the Property by the Construction Agent; and

     E.     WHEREAS, the Lessor and the Construction Agent wish to amend and
restate the Original Agency Agreement, as it relates to the Property, pursuant
to the terms of this Agreement.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS; RULES OF USAGE

     1.1 Definitions.

     For purposes of this Agreement, capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in
Appendix A to that certain Amended and Restated Participation Agreement dated as
of June 30, 2003 (as amended, modified, extended, supplemented and/or restated
from time to time in accordance with the applicable provisions thereof, the
“Participation Agreement”) among the Construction Agent, the Lessor, the Conduit
(as defined therein), the various banks and other financial institutions which
are parties thereto from time to time as additional Lenders (as defined
therein), Wachovia Securities, LLC, as Deal Agent (as defined therein), Wachovia
Bank, National Association, as agent for the Primary Financing Parties (as
defined therein) and, respecting the Security Documents (as defined therein), as
the agent for the Secured Parties (as defined therein).

     1.2 Interpretation.

     The rules of usage set forth in Appendix A to the Participation Agreement
shall apply to this Agreement. Unless otherwise indicated, references in this
Agreement to articles, sections, paragraphs, clauses, appendices, schedules and
exhibits are to the same contained in this Agreement.

ARTICLE II
APPOINTMENT OF THE CONSTRUCTION AGENT

     2.1 Appointment.

     Subject to the terms and conditions hereof, the Lessor hereby irrevocably
designates and appoints, except as expressly provided herein or in the other
Operative Agreements, the Construction Agent as its exclusive agent and the
Construction Agent accepts such appointment, in connection with the
identification and acquisition of the Property (provided, the interest of the
Lessor in certain of the real estate comprising a part of the Property shall be
a ground leasehold interest pursuant to the Ground Lease) and the development,
acquisition, installation, construction and testing of the Improvements, the
Equipment and the other components of the Property on the Land in accordance
with the Construction Documents, and pursuant to the terms of the Operative
Agreements. Notwithstanding any provisions hereof or in any other Operative
Agreement to the contrary, but subject to the conditions precedent and other
terms and conditions in the Operative Agreements applicable to Advances and
Commitments, the Construction Agent acknowledges and agrees that the Lessor
shall advance to the Construction Agent no more than the aggregate Commitments
which shall be reduced by previous Advances and requested Advances, which are
pending, and in accordance with the terms and conditions of the Operative
Agreements.

2



--------------------------------------------------------------------------------



 



     For all purposes of the Operative Agreements, the Construction Agent agrees
that (unless the Construction Agent has been replaced in accordance with the
terms and conditions hereof) the Construction Agent shall be in absolute
possession and control of the Property, in absolute control of all activities in
connection therewith and as between the Lessor and the Construction Agent, the
Construction Agent shall be solely responsible for any and all acts and/or
omissions relating to the Property or activities in connection therewith, any
component of the Property, any event, circumstance or occurrence at, near or
otherwise with respect to the Property or any activity in connection therewith
and any and all Claims resulting from any of the foregoing, including without
limitation those arising under tort, contract, strict liability, negligence,
gross negligence, willful misconduct or any other theory of law or equity.

     2.2 Acceptance and Undertaking.

     The Construction Agent hereby unconditionally accepts the agency
appointment, acknowledges that the Lessor, concurrent with the effectiveness of
this Agreement, has acquired a ground leasehold interest in certain of the real
estate comprising a part of the Property pursuant to the Ground Lease and
various Appurtenant Rights (which Property, Ground Lease and Appurtenant Rights
are acceptable in all respect to the Construction Agent) and undertakes, for the
benefit of the Lessor, to develop, acquire, install, construct and test the
Improvements, the Equipment and the other components of the Property in
accordance with the Construction Documents and the Operative Agreements
including obtaining all necessary entitlements and permits (including all
environmental and occupancy permits, maintaining books and records relating to
the Property and other functions typically undertaken in developing the
Property).

     2.3 Term.

     This Agreement and the agency created by this Agreement shall commence on
the date hereof and except with respect to any (i) Construction Period Required
Amounts, (ii) Defaults or Events of Default which have occurred and are
continuing including any remedies related thereto or (iii) other matters as
otherwise expressly stated herein or unless terminated earlier pursuant to the
terms and conditions herein, shall terminate on the Construction Period
Termination Date.

     2.4 Scope of Authority.



       (a) Subject to the terms, conditions, restrictions and limitations set
forth in the Operative Agreements, the Lessor hereby expressly authorizes the
Construction Agent, or any Construction Agency Person acting on behalf of the
Construction Agent, and the Construction Agent unconditionally agrees for the
benefit of the Lessor, subject to Section 2.4(b), to take all action necessary
or desirable for the performance and satisfaction of any and all of the Lessor’s
obligations under any construction agreement and to fulfill all of the
obligations of the Construction Agent including without limitation:



       (i) the identification and assistance with the acquisition in the name of
the Lessor of the Property in accordance with the terms and conditions of the
Participation Agreement;

3



--------------------------------------------------------------------------------



 





       (ii) all design and supervisory functions relating to the development,
acquisition, installation, construction and testing of the related Improvements,
Equipment and other components of the Property and performing all engineering
work related thereto;



       (iii) (A) negotiating, entering into, performing and enforcing all
contracts and arrangements to acquire or ground lease the Property and to
procure the equipment necessary to construct the Property and (B) negotiating,
executing, performing and enforcing all contracts and arrangements to develop,
acquire, install, construct, repair, renovate, replace and test the
Improvements, the Equipment and the other components of the Property on such
terms and conditions as are customary and reasonable in light of local and
national standards and practices and the businesses in which the Construction
Agent is engaged;



       (iv) obtaining all necessary permits, licenses, consents, approvals,
entitlements and other authorizations, including without limitation all of the
foregoing required for the Property and the use and occupancy thereof and those
required under applicable Law (including without limitation Environmental Laws),
from all Governmental Authorities in connection with the development,
acquisition, installation, construction and testing of the Improvements, the
Equipment and the other components of the Property in accordance with the
Construction Documents;



       (v) maintaining all books and records with respect to the Property and
the construction, operation and management thereof;



       (vi) performing any other acts necessary in connection with the
identification and acquisition or ground leasing of the Property and the
development, acquisition, installation, construction, repair, renovation,
replacement and testing of the related Improvements, Equipment and all other
additional components of the Property in accordance with the Construction
Documents;



       (vii) performing or causing the performance of any other acts necessary
or desirable (as reasonably determined by the Construction Agent) in connection
with the construction and development of the Improvements in accordance with all
applicable Laws and all Insurance Requirements unless the failure to comply is
not reasonably likely to give rise to a Material Adverse Effect; provided,
however, that the foregoing shall not limit the Construction Agent’s right to
engage in permitted contests in accordance with Section 3.10;



       (viii) paying when due or causing to be paid when due (subject to
reimbursement as provided for under this Agreement and subject to the terms and
conditions, if any in the case of such reimbursement, relating to Construction
Advances as set forth in the Participation Agreement) pursuant to and subject to
the Construction Budget, and the Operative Agreements, all Property Costs

4



--------------------------------------------------------------------------------



 





  (including costs associated with the Construction Agent’s actions as provided
in Section 2.4(a)(x), pursuant to and subject to the Construction Budget,
provided, however, that the foregoing shall not limit the Construction Agent’s
right to engage in permitted contests in accordance with Section 3.10; provided,
further, that the Construction Agent shall pay directly any Property Costs
either (x) during the continuance of an Agency Agreement Event of Default or
(y) while it is unable to satisfy all of the conditions for a Construction
Advance set forth in Section 5.4 of the Participation Agreement (it being
understood, however, that the Construction Agent may be reimbursed for Property
Costs paid by it prior to the occurrence of the events described in clauses (x)
and (y) to the extent permitted under Section 5.17 of the Participation
Agreement). The Construction Agent acknowledges that any liability resulting to
any Primary Financing Party or any other Indemnified Person as a result of or
arising from any such negotiation, permitted contest, or act or omission of the
Construction Agent or its designees with respect to such permitted contest will
be a Claim subject to indemnification under Section 11 of the Participation
Agreement;



       (ix) enforcing or causing the enforcement in all material respects of
performance by each party to each Construction Document of its respective
obligations, warranties and other design, construction and other obligations
with respect to the design, engineering, construction and completion of the
Improvements on the Land or pursuing remedies with respect to the breach of
those obligations, in each case, as deemed appropriate by the Construction Agent
in its discretion; and



       (x) using the proceeds of any insurance maintained with respect to the
Improvements to complete construction of or rebuild any portion of such
Improvements with respect to a Casualty or Condemnation and to fund all Interest
accrued on the Loans and Lessor Yield accrued on the Lessor Advances during the
Construction Period or rebuild, provided that the foregoing shall not affect the
Construction Agent’s right to purchase the Property in accordance with
Article XX of the Lease which shall be applicable during the Construction Period
and is hereby incorporated herein by reference, mutatis mutandis.



       (b) Neither the Construction Agent nor any Construction Agency Person
shall enter into any contract or consent to any contract in the name of the
Lessor without the Lessor’s prior written consent, such consent to be given or
withheld in the exercise of the Lessor’s reasonable discretion (acting at the
direction of the Agent); provided, however, that (i) no such contract will
increase the obligations of the Lessor beyond the obligations of the Lessor as
are expressly set forth in the Operative Agreements and (ii) each such contract
shall be expressly non-recourse to the Lessor on terms and conditions that are
reasonably acceptable to the Lessor, (iii) each such contract shall expressly
acknowledge that the Lessor shall not have any liability, as principal for the
acts of the Construction Agent under such contracts or for the acts of any other
Construction Agency Person, (iv) each such contract shall contain an express
waiver of the other party’s rights to assert any Lien or Claim against the
Lessor arising out of any such purported agency relationship,

5



--------------------------------------------------------------------------------



 





  and (v) each such contract shall otherwise be on terms and conditions that are
reasonably acceptable to the Lessor. It is deemed to be reasonable for the
Lessor to withhold its consent to any contract which fails to comply, in the
Lessor’s judgement, with any of clauses (i) through (v) of this subparagraph
(b).



       (c) Subject to the terms and conditions of this Agreement and the other
Operative Agreements, the Construction Agent shall have sole management and
control over the installation, construction and testing means, methods,
sequences and procedures with respect to the Property.



       (d) As between the Lessor and the Construction Agent, the Construction
Agent shall be responsible for all acts or omissions of each Construction Agency
Person. The Lessor and the Construction Agent agree that the Construction Agent
shall at all times be deemed to be in possession and control of the Property at
all times until such possession and control is relinquished pursuant to the
terms of the Operative Agreements.

     2.5 Delegation of Duties.

     The Construction Agent may execute any of its duties under this Agreement
by or through any Construction Agency Person; provided, however, that no such
delegation shall limit or reduce in any way the Construction Agent’s duties,
obligations or liabilities under this Agreement or any other Operative
Agreement.

     2.6 Covenants of the Construction Agent.

     The Construction Agent hereby covenants and agrees that it will:



       (a) cause the design, procurement, development, acquisition,
installation, construction, repair, renovation, replacement and testing of the
Property to be prosecuted in a good and workmanlike manner (subject to Force
Majeure Events), and respecting the Property in accordance with the Construction
Documents, the Legal Requirements (including without limitation Environmental
Laws), the Insurance Requirements, the applicable contracts relating to the
Improvements, the Equipment, other components of the Property and procurement of
construction materials, the manufacturer’s specifications and standards,
prevalent industry practices and otherwise in accordance with Section 3.1 unless
the failure to comply with the foregoing is not reasonably likely to give rise
to a Material Adverse Effect; provided, however, the foregoing shall not limit
the Construction Agent’s right to engage in permitted contests in accordance
with Section 3.10;



       (b) [Reserved];



       (c) notify the Agent in writing not more than ten (10) Business Days
after the Construction Agent or any Affiliate of the Construction Agent obtains
Actual Knowledge of, or its receipt of oral or written notification of, the
occurrence of any Force Majeure Event or an event under any Construction
Document if such event is, in the reasonable

6



--------------------------------------------------------------------------------



 





  judgment of the Construction Agent or such Affiliate of the Construction
Agent, reasonably likely to prevent Completion of the Property prior to the
Construction Period Termination Date or result in a Force Majeure Event;



       (d) cause the Completion Date for the Property to occur by the
Construction Period Termination Date free and clear (by removal or bonding) of
Liens or claims for materials supplied or labor or services performed in
connection with the development, acquisition, installation, construction or
testing thereof other than Permitted Liens;



       (e) at all times during the Construction Period (i) cause the Lessor to
retain at all times during the term of this Agreement an enforceable ground
leasehold interest in the Property pursuant to the Ground Lease, an enforceable
interest in the Appurtenant Rights and ownership of the portions of the Property
not subject to the Ground Lease or the Appurtenant Rights, (ii) cause a valid,
perfected, first priority Lien on the Property and the Collateral to be in place
in favor of the Agent (for the benefit of the Secured Parties and securing the
obligations owed to such party pursuant to the Operative Agreements), (iii) file
all necessary documents under the applicable real property law and Article 9 of
the Uniform Commercial Code to perfect such title and Liens and (iv) not permit
Liens (other than Permitted Liens or Lessor Liens) to be filed or maintained
respecting the Property or the Collateral;



       (f) on or prior to the Closing Date, deliver to the Agent (for the
benefit of the Lessor) true, complete and correct copies of the Construction
Budget and the Construction Schedule therefor, together with evidence of
builders’ risk insurance. Thereafter, the Construction Agent, on a monthly
basis, shall deliver to the Lessor true, correct and complete copies of any
material modifications of the Construction Budget or the Construction Schedule
and progress reports regarding the development, acquisition, installation,
construction and testing of the Property, in a format acceptable to the Lessor;



       (g) to the fullest extent commercially available, procure insurance for
the Property during the Construction Period in accordance with the provisions of
Section 3.5 and, as the Lessor shall otherwise reasonably request from time to
time, for such risks, which the Lessor determines are not otherwise sufficiently
covered by the Construction Agent;



       (h) include in the Construction Budget and maintain Available Commitments
in amounts equal to or greater than the cost for Completion plus all deductible
amounts, if any, regarding insurance policies related to the Property in place
from time to time pursuant to the Operative Agreements and also for the amount
of all insurable losses regarding the Property that are not insured;



       (i) on or before the Construction Period Termination Date, cause the
Commencement Date to occur with respect to the Property or purchase the Property
for the Termination Value and otherwise in compliance with the other terms and
provisions of the Operative Agreements; provided, notwithstanding the foregoing,
upon the occurrence of any Force Majeure Event, Casualty or Condemnation, the
Construction

7



--------------------------------------------------------------------------------



 





  Agent may provide the Lessor with written notice detailing such Force Majeure
Event, Casualty or Condemnation and the reasonable manner in which the
Construction Agent shall address the same in order to achieve Completion of the
Property in accordance with the Operative Agreements and requesting an extension
of the Construction Period Termination Date for up to sixty (60) days to the
extent reasonably necessary to address such Force Majeure Event, Casualty or
Condemnation; provided, further, upon receipt of such a notice, the Lessor shall
acknowledge in writing the extension of the Construction Period Termination Date
as requested;



       (j) following Completion for the Property, cause all outstanding punch
list items and Final Completion Work to be completed in a timely manner, but in
no event later than the Expiration Date;



       (k) procure, maintain and comply with all licenses, permits, orders,
approvals, consents and other authorizations required for the acquisition,
installation, testing, use, development, construction, operation, maintenance,
repair, refurbishment and restoration of the Property;



       (l) from and after the occurrence of any Agency Agreement Default or
Agency Agreement Event of Default, the Construction Agent shall not cause or
permit itself to become obligated for any other payment obligation pursuant to
any Construction Document, Construction Material or any other payment obligation
with respect to the Property; provided, to the extent the Construction Agent
does obligate itself for any such additional payment obligation from and after
the occurrence of any Agency Agreement Default or Agency Agreement Event of
Default, the Construction Agent acknowledges it shall have no right of
reimbursement from any Financing Party with respect to such additional payment
obligation;



       (m) regarding the Agreement dated as of November 7, 2001, as amended,
modified, extended, supplemented and/or restated from time to time, between
Human Genome Sciences, Inc., as the owner thereunder (as construction agent
under the Original Agency Agreement) and Gilbane Building Company, as the
designer/builder thereunder, the Construction Agent shall ensure that such
contract is for a guaranteed maximum price, which price is not in excess of the
amount contemplated therefor in the Construction Budget;



       (n) neither demand or accept any fees or other compensation for the
performance of its services under this Agreement or any other Operative
Agreement;



       (o) after the Construction Agent gains Actual Knowledge or a reasonable
expectation that the costs for the Property shall exceed the original
Construction Budget (or exceed any Construction Budget modified in accordance
with the Operative Agreements) for the Property, that construction is not
occurring in accordance with the Construction Schedule or that Completion for
the Property shall not occur on or prior to the Construction Period Termination
Date, the Construction Agent shall promptly (and in

8



--------------------------------------------------------------------------------



 





  any event within ten (10) Business Days of gaining such Actual Knowledge or
expectation) notify the Lessor and the Agent in writing of the same;



       (p) pay or cause to be paid upon demand all Construction Period Required
Amounts;



       (q) promptly notify the Lessor and the Agent in the event it receives
Actual Knowledge that a Lien other than a Permitted Lien has occurred with
respect to the Property or any amounts payable pursuant to this Agreement or any
other Operative Agreement, and the Construction Agent represents and warrants
to, and covenants with, the Lessor that the Liens in favor of the Lessor and/or
the Agent created by the Operative Agreements are (and shall remain until all
amounts owing to the Financing Parties under the Operative Agreements have been
paid in full) first priority perfected Liens subject only to Permitted Liens and
Lessor Liens. At all times prior to the Commencement Date respecting the
Property, the Construction Agent shall (i) cause a valid, perfected, first
priority Lien subject only to Permitted Liens and Lessor Liens on the Property
to be in place in favor of the Agent (for the benefit of the Secured Parties)
and (ii) file, or cause to be filed, all necessary documents under applicable
real property law and Article 9 of the Uniform Commercial Code to perfect such
title and Liens;



       (r) not exceed the scope of its authority or violate the terms and
conditions of this Agreement;



       (s) take all commercially reasonable measures necessary to prevent the
occurrence of any and all acts, omissions or circumstances giving rise to Claims
against any Financing Party respecting the Property or in connection with such
Financing Party’s role in the Operative Agreements;



       (t) take all commercially reasonable and lawful measures necessary to
defend against any Condemnation by any Governmental Authority regarding the
Property prior to the Completion of the Property;



       (u) take or cause to be taken commercially reasonable and practical steps
to minimize liabilities of the Lessor or the Agent or any Primary Financing
Party, delays, increased costs and the disruption of the construction process
arising from Force Majeure Events, Casualties and Condemnations;



       (v) the Construction Agent shall not incur nor allow the incurrence of
any Property Costs, individually or in the aggregate (i) in excess of the sum of
the aggregate Available Commitments as of the date of determination thereof or
(ii) that would or could reasonably be expected to cause the Construction Budget
not to be In Balance; and



       (w) the Construction Agent shall make (or cause to be made) all payments
required to be made by Lessor and perform (or cause to be performed) all
obligations of Lessor (whether such payment or other obligations are now
existing or hereinafter arising) pursuant to the Ground Lease or with respect to
any of the Appurtenant Rights.

9



--------------------------------------------------------------------------------



 



ARTICLE III
THE PROPERTY

     3.1 Construction.



     The Construction Agent shall cause the Improvements, the Equipment and all
other components of the Property to be developed, acquired, installed,
constructed and tested in compliance with all Legal Requirements, all Insurance
Requirements, all manufacturer’s specifications and standards and the standards
maintained by the Construction Agent for similar properties owned or operated by
the Construction Agent, and all specifications and standards applicable to
properties of the Construction Agent which are similar to the Permitted
Facilities.

     3.2 Amendments; Modifications.



       (a) The Construction Agent may at any time revise, amend or modify
(i) the Plans and Specifications without the consent of the Lessor; provided,
that any such amendment to the Plans and Specifications does not (A) result in
the Completion Date of the Improvements occurring on or after the Construction
Period Termination Date, or (B) result in the cost of all Improvements exceeding
the Budgeted Total Property Cost, as amended from time to time, or (C) result in
the cost yet to be funded or reimbursed of all Improvements exceeding an amount
equal to the then Available Commitments, and (ii) the Construction Budget and
enter into any related amendments, modifications or supplements without the
consent of the Lessor; provided, that such revisions, amendments or
modifications to the Plans and Specifications or related amendments,
modifications or supplements to the Construction Budget do not result in (A) any
increase in the Budgeted Total Property Cost, for any single Property or in the
aggregate, greater than the amount specified in the Construction Budget, as
amended from time to time, or the then Available Commitments (reduced by the
Unfunded Amount), or (B) any breach or default under any relevant construction
contract. Notwithstanding the foregoing, it is specifically understood and
agreed that if at any time the total Property Costs remaining to be expended or
reimbursed exceed the then Available Commitments (reduced by the Unfunded
Amount), an Agency Agreement Event of Default shall be deemed to have occurred
and the Construction Agent shall have the right to purchase set forth in
Section 5.3(c), in which case the limitations on recourse set forth in
Section 5.4 shall not apply.



       (b) The Construction Agent agrees that it will not implement any
revision, amendment or modification to the Construction Documents for the
Property if the effect of such revision, amendment or modification, when taken
together with any previous or contemporaneous revision, amendment or
modification to the Construction Documents for the Property, would have an
adverse effect on the utility, useful life or the residual value of the Property
or would cause a material reduction in the fair market value of the Property in
excess of the cost reduction (if any) of such revision, amendment or

10



--------------------------------------------------------------------------------



 





  modification of the Property when completed, unless such revision, amendment
or modification is required by Legal Requirements.



       (c) Upon the occurrence of any Construction Failure or Extra Budget Cost,
the Lessor may (i) modify the Construction Documents for the Property in the
sole discretion of the Lessor, (ii) inform the Construction Agent that such
Construction Agent no longer has the right to modify any Construction Documents
without the prior written consent of the Lessor, (iii) reorient or change the
location of any of the Improvements, (iv) change the scope of the Property,
(v) inform the Construction Agent to stop in part or in whole Work and all other
activities as Construction Agent or (vi) replace the Construction Agent with
another construction agent to finalize Completion of the Property. The costs and
expenses incurred to finalize the Completion of the Property as referenced in
the preceding sentence shall be paid, at the election of the Lessor, (x) by the
Construction Agent on demand; provided, payment by the Construction Agent of
such costs and expenses shall be part of (and limited by) the Maximum Amount for
the Property or (y) by Advances to the extent the Lenders and the Lessor agree
to fund the same.

     3.3 Insufficient Lender Commitments and Lessor Commitments.

     In the event the aggregate Available Commitments are insufficient or are
determined by the Lessor, in its reasonable judgment, to be insufficient for
Completion of the Property, then the Lessor may, in its sole discretion, elect
to:



       (a) fund cost overruns (including in all cases all Excluded Costs) with
Commitments, provided such Commitments have been increased in accordance with
the Operative Agreements at then available financing rates to sufficiently fund
such cost overruns and the Budgeted Total Property Cost with respect to the
Property;



       (b) replace the Construction Agent with a new construction agent selected
by the Lessor; or



       (c) cease funding any or all amounts pursuant to the Operative
Agreements.

     3.4 Grant of Security Interest.

     The Construction Agent hereby conveys, grants, assigns, transfers,
hypothecates, mortgages and sets over to the Lessor, for the benefit of the
Secured Parties, a first priority security interest in and lien on all right,
title and interest of the Construction Agent (now owned or hereafter acquired)
in and to the Property, each of the Construction Documents, Casualty and
Condemnation proceeds, proceeds from any insurance required by the Insurance
Requirements and the proceeds of each of the foregoing to the extent such is
personal property, whether tangible or intangible, and irrevocably grants and
conveys a lien, deed of trust and mortgage on all right, title and interest of
the Construction Agent (now owned or hereafter acquired) in and to the Property
to the extent such is real property. The Lessor and the Construction Agent
further intend and agree that, for the purpose of securing the obligations of
the Construction Agent

11



--------------------------------------------------------------------------------



 



and/or the Lessee now existing or hereafter arising under the Operative
Agreements, (i) this Agreement shall be a security agreement and financing
statement within the meaning of Article 9 of the Uniform Commercial Code
respecting the Property and all proceeds (including without limitation Casualty
and Condemnation proceeds, proceeds from any insurance required by the Insurance
Requirements and all other proceeds thereof) to the extent such is personal
property and an irrevocable grant and conveyance of a lien, deed of trust and
mortgage on the Property and all proceeds (including without limitation Casualty
and Condemnation proceeds, proceeds from any insurance required by the Insurance
Requirements and all other proceeds thereof) to the extent such is real
property; (ii) the Lessor’s acquisition of a leasehold interest pursuant to the
Ground Lease in the portion of the Property subject thereto and the Lessor’s
acquisition of its interest in the Appurtenant Rights constitutes a grant by the
Construction Agent to the Lessor of a security interest, lien, deed of trust and
mortgage in all of the Construction Agent’s right, title and interest in and to
the Property and all proceeds (including without limitation Casualty and
Condemnation proceeds, proceeds from any insurance required by the Insurance
Requirements and all other proceeds thereof) of the conversion, voluntary or
involuntary, of the foregoing into cash, investments, securities or other
property, whether in the form of cash, investments, securities or other
property, and an assignment of all rents, profits and income produced by the
Property; and (iii) notifications to Persons holding such property, and
acknowledgments, receipts or confirmations from financial intermediaries,
bankers or agents (as applicable) of the Construction Agent shall be deemed to
have been given for the purpose of perfecting such lien, security interest,
mortgage lien and deed of trust under applicable law. The Construction Agent
shall promptly take such actions as necessary (including without limitation the
filing of Primary Financing Party Financing Statements and the various other
filings reasonably requested by the Lessor) to ensure that the lien, security
interest, mortgage lien and deed of trust in the Property and the other items
referenced above will be deemed to be a perfected lien, security interest,
mortgage lien and deed of trust of first priority (subject only to Permitted
Liens and Lessor Liens) under applicable law and will be maintained as such
throughout the term of this Agreement.

     3.5 Insurance.



       (a) Insurance By the Construction Agent: The Construction Agent shall
maintain or cause others to maintain regarding the Property in full force and
effect at all times during the Construction Period, insurance policies with
(i) responsible insurance companies authorized to do business in Maryland (if so
required by law or regulation) with (A) an A.M. Best’s Key Rating Guide rating
of A+ or better and an financial size category of XI or higher, unless otherwise
approved by the Lessor and the Agent and (B) and an S&P or Moody’s financial
strength rating of A or A2, respectively, or higher, unless otherwise approved
by the Lessor and the Agent, or (ii) other companies acceptable to the Lessor
and the Agent, in all cases with regard to subsection (i) or (ii) above with
limits and coverage provisions sufficient to satisfy the requirements set forth
below. In addition, the Construction Agent shall from time to time, but at
intervals of not less than twelve (12) months each, undertake all actions and
due diligence as reasonably necessary to determine whether the insurance
coverage maintained by the Construction Agent pursuant to this Agreement is in
compliance with all of the requirements of this Agreement, including any
increases in coverage required as a result of any change in any

12



--------------------------------------------------------------------------------



 





  applicable Laws, and if the Construction Agent determines that such insurance
coverage does not meet such requirements, it agrees to promptly cause such
coverage to comply with such requirements and to notify the Lessor and the Agent
of the steps being taken by the Construction Agent to do so.



       (1) General Liability Insurance: Liability insurance on an occurrence
basis against claims filed anywhere in the world and occurring in the United
States for the Construction Agent’s, each contractor’s and each subcontractor’s
of any tier liability arising out of claims for bodily injury, personal injury
and property damage. Such insurance shall provide coverage for
products-completed operations (which coverage shall remain in effect for a
period of at least five (5) years following the Construction Period Termination
Date), blanket contractual, broad form property damage, personal injury
insurance and independent contractors with a $1,000,000 minimum limit per
occurrence for combined bodily injury and property damage provided that policy
aggregates, if any, shall apply separately to claims occurring with respect to
the Improvements. A maximum deductible or self-insured retention of $250,000 per
occurrence shall be allowed. All loss payments due under the deductible shall be
pre-funded by the Construction Agent through additional premium payments.



       (2) Automobile Liability Insurance: Automobile liability insurance for
the Construction Agent’s liability arising out of claims for bodily injury and
property damage covering all owned (if any), leased (if any), non-owned and
hired vehicles used in the performance of the Construction Agent’s obligations
under this Agreement with a $1,000,000 minimum limit per accident for combined
bodily injury and property damage and containing appropriate no-fault insurance
provisions wherever applicable. A maximum deductible or self-insured retention
of $1,000 per occurrence shall be allowed.



       (3) Workers Compensation: Workers Compensation insurance, which shall
include Stop Gap, Longshore and Harbor Workers Compensation, Outer Continental
Shelf Lands Act, Maritime Coverage and Voluntary Coverage, with a minimum limit
of the statutory limits for Part A and a $100,000/$500,000/$1,000,000 minimum
limit for employer liability.



       (4) Umbrella or Excess Liability Insurance: Umbrella or excess liability
insurance on an occurrence basis covering claims in excess of the underlying
insurance described in the foregoing subsections (1) and (3), with a
$100,000,000 minimum limit per occurrence, such insurance shall contain a
provision that it will not be more restrictive than the primary insurance,
provided that aggregate limits of liability, if any, shall apply separately to
claims occurring with respect to the Improvements.



       The amounts of insurance required in the foregoing subsections (1),
(3) and this subsection (4) may be satisfied by the Construction Agent
purchasing coverage in the amounts specified or by any combination of primary
and excess

13



--------------------------------------------------------------------------------



 





  insurance, so long as the total amount of insurance meets the requirements
specified above.



       (5) [Reserved.]



       (6) Builder’s Risk Insurance: During the Construction Period with respect
to the Property, property damage insurance on an “all risk” basis insuring the
Construction Agent and the Lessor, as their interests may appear, including
coverage for the perils of earth movement (including but not limited to
earthquake, landslide, subsidence and volcanic eruption), wind, flood, terrorist
acts, if commercially available for similar operations in the mid-Atlantic
region of the United States, at commercially reasonable cost, a boiler and
machinery accidents.



       (A) Property Covered: The builder’s risk insurance shall provide coverage
for (i) the buildings, all fixtures, materials, supplies, machinery and
Equipment of every kind to be used in, or incidental to, the Construction if the
acquisition of any such item was funded with one or more Advances (ii) new
underground works, sidewalks, paving, site works and excavation works and
landscaping, (iii) the Improvements, (iv) property of others in the care,
custody or control of the Construction Agent or of a contractor to the extent
the Construction Agent is under obligation to insure for physical loss or
damage, (v) all preliminary works and temporary works, (vi) foundations and
other property below the surface of the ground, and (vii) electronic equipment
and media.



       (B) Additional Coverages: The builder’s risk policy shall insure (i) the
cost of preventive measures to reduce or prevent a loss, (ii) inland transit
with sub-limits sufficient to insure the largest single shipment to or from the
Land from anywhere within the United States or Canada, (iii) attorney’s fees,
engineering and other consulting costs, and permit fees directly incurred in
order to repair or replace damaged insured property, (iv) expediting expenses,
(v) off-site storage with sub-limits sufficient to insure the full replacement
value of any property or equipment not stored on the Land, (vi) the removal of
debris, and (vii) demolition and increased costs of construction due to the
operation of building laws or ordinances in an amount not less than $10,000,000.



       (C) Special Clauses: The builder’s risk policy shall include (i) a 72
hour flood/storm/earthquake clause, (ii) an unintentional errors and omissions
clause, (iii) a requirement that the insurer pay losses within 30 days after
receipt of an acceptable proof or loss or partial proof of loss, (iv) an other
insurance clause making this insurance primary over any other insurance (except
any such builder’s risk policy placed and maintained by the Lessor or an
Affiliate of the Lessor which covers the Property) and (v) a clause stating that
the policy shall not be subject to

14



--------------------------------------------------------------------------------



 





  cancellation by the insurer except for non-payment of premium, fraud or
material misrepresentation.



       (D) Prohibited Exclusions: The builder’s risk policy shall not contain
any (i) coinsurance provisions, or (ii) exclusion for loss or damage resulting
from freezing or mechanical breakdown.



       (E) Sum Insured: The builder’s risk policy shall (i) be on a completed
value form, with no periodic reporting requirements, (ii) insure 100% of the
replacement value of the Improvements, and (iii) value losses at replacement
cost, without deduction for physical depreciation or obsolescence including
custom duties, taxes and fees (if rebuilt or repaired).



       (F) Deductible: The builder’s risk insurance shall have no deductible
greater than $50,000 per occurrence for all coverage. All loss payments due
under the deductible shall be pre-funded by the Construction Agent through
additional premium payments.



       (7) Bonding: With respect to the Property, performance bond or comparable
insurance program to manage the financial risks of failure to perform of each
Construction Agency Person. The amount of the performance bond or comparable
insurance shall have a policy limit no less than $30,000,000 per occurrence and
$90,000,000 in the aggregate.



       (8) Deductibles: Such insurance shall (A) have a deductible of not
greater than 30 days aggregate for all occurrences. during the Construction
Period, (B) have an indemnity period not less than 12 months, (C) include an
interim payments (or partial payment) clause allowing for the monthly payment of
a claim pending final determination of the full claim amount, (D) cover loss
sustained when access to the Land is prevented due to an insured peril at
premises in the vicinity of the Land, (E) cover loss sustained due to the action
of a public authority preventing access to the Land due to imminent or actual
loss or destruction arising from an insured peril at premises in the vicinity of
the Land, (F) insure loss caused by damage to finished equipment or machinery
while awaiting shipment at a supplier’s premises, (G) insure loss caused by
damage or mechanical breakdown to construction plant and equipment at the Land
not already insured by Section (6) above, (H) not contain any form of a
coinsurance provision or include a waiver of such provision and (I) cover loss
sustained due to the accidental interruption or failure of supplies of
electricity, gas, sewers, water or telecommunication up to the terminal point of
the utility supplier with the Land.



       (9) Endorsements: All policies of liability insurance required to be
maintained by the Construction Agent shall be endorsed as follows:

15



--------------------------------------------------------------------------------



 





       (A) To name the Lessor and each Financing Party as additional insureds;



       (B) To provide a severability of interests and cross liability clause;



       (C) That the insurance shall be primary and not excess to or contributing
with any insurance or self-insurance maintained by the Lessor.



       (10) Waiver of Subrogation: The Construction Agent hereby waives any and
every claim for recovery from the Lessor for any and all loss or damage covered
by any of the insurance policies to be maintained under this Agreement to the
extent that such loss or damage is recovered under any such policy. Inasmuch as
the foregoing waiver will preclude the assignment of any such claim to the
extent of such recovery, by subrogation (or otherwise), to an insurance company
(or other person), the Construction Agent shall give written notice of the terms
of such waiver to each insurance company which has issued, or which may issue in
the future, any such policy of insurance (if such notice is required by the
insurance policy) and shall cause each such insurance policy to be properly
endorsed by the issuer thereof to, or to otherwise contain one or more
provisions that, prevent the invalidation of the insurance coverage provided
thereby by reason of such waiver.



       (b) Conditions:



       (1) Loss Notification: The Construction Agent shall promptly notify the
Agent of any single loss or event likely to give rise to a claim against an
insurer for an amount in excess of $1,000,000 covered by any insurance
maintained pursuant to this Agreement.



       (2) Payment of Loss Proceeds: All policies of insurance required to be
maintained pursuant to Sections 3.5(a)(6), (7) and (8), shall provide that the
proceeds of such policies shall be payable solely to the Lessor and the Agent.



       (3) Loss Adjustment and Settlement: A loss under any insurance required
to be carried under Sections 3.5(a)(6), (7) and (8), shall be adjusted with the
insurance companies, including the filing in a timely manner of appropriate
proceedings, by the Construction Agent, subject to the approval of the Lessor
and the Agent if such loss is in excess of $1,000,000. In addition the
Construction Agent may in its reasonable judgment consent to the settlement of
any loss, provided that in the event that the amount of the loss exceeds
$1,000,000 the terms of such settlement is concurred with by the Lessor and the
Agent.



       (4) Policy Cancellation and Change: All policies of insurance required to
be maintained pursuant to Section 3.5(a) shall be endorsed so that if at any
time

16



--------------------------------------------------------------------------------



 





  should they be canceled, or coverage be reduced (by any party including the
insured) which affects the interests of any Financing Party, such cancellation
or reduction shall not be effective as to any Financing Party for 60 days,
except for non-payment of premium which shall be for 10 days, after receipt by
the Lessor and the Agent of written notice from such insurer of such
cancellation or reduction.



       (5) Miscellaneous Policy Provisions: All policies of insurance required
to be maintained pursuant to Sections 3.5(a)(6), (7) and (8), shall (i) not
include any annual or term aggregate limits of liability except as regards the
insurance applicable to the perils of flood and earth movement and pollutant
clean up of land and water at the Land (project site), (ii) shall include the
Lessor and the Agent as additional insured and as sole loss payee, as their
interest may appear, and (iii) include a clause requiring the insurer to make
final payment on any claim within 30 days after the submission of proof of loss
and its acceptance by the insurer.



       (6) Separation of Interests: All policies (other than in respect to
liability or workers compensation insurance) shall insure the interests of the
Lessor and the Agent regardless of any breach or violation by the Construction
Agent or any other party of warranties, declarations or conditions contained in
such policies, any action or inaction of the Construction Agent or others.



       (7) Acceptable Policy Terms and Conditions: All policies of insurance
required to be maintained pursuant to this Agreement shall contain terms and
conditions acceptable to the Lessor.



       (8) Waiver of Subrogation: All policies of insurance to be maintained by
the provisions of this Agreement shall provide for waivers of subrogation in
favor of the Lessor and the Agent.



       (c) Evidence of Insurance: On the Closing Date and at least 10 days prior
to each policy anniversary, the Construction Agent shall furnish the Lessor and
the Agent with (1) certificates of insurance or binders, in a form acceptable to
the Lessor and the Agent, evidencing all of the insurance required by the
provisions of this Agreement and (2) a schedule of the insurance policies held
by or for the benefit of the Construction Agent and required to be in force by
the provisions of this Agreement. Such certificates of insurance/binders shall
be executed by each insurer or by an authorized representative of each insurer
where it is not practical for such insurer to execute the certificate itself.
Such certificates of insurance/binders shall identify underwriters, the type of
insurance, the insurance limits and the policy term and shall specifically list
the special provisions enumerated for such insurance required by this Agreement.
Upon request, the Construction Agent will promptly furnish the Lessor and the
Agent with copies of all insurance policies, binders and cover notes or other
evidence of such insurance relating to the insurance required to be maintained
by the Construction Agent. The schedule of

17



--------------------------------------------------------------------------------



 





  insurance shall include the name of the insurance company, policy number, type
of insurance, major limits of liability and expiration date of the insurance
policies.



       (d) Reports: Concurrently with the furnishing of the certification
referred to in Section 3.5(c), the Construction Agent shall furnish the Lessor
and the Agent with a report of an independent broker, signed by an officer of
the broker, stating that in the opinion of such broker, the insurance then
carried or to be renewed is in accordance with the terms of this Agreement and
attaching an updated copy of the schedule of insurance required by
Section 3.5(c) above. In addition the Construction Agent will advise the Lessor
and the Agent in writing promptly of any default in the payment of any premium
and of any other act or omission on the part of the Construction Agent which may
invalidate or render unenforceable, in whole or in part, any insurance being
maintained by the Construction Agent pursuant to this Agreement.



       (e) No Duty of Agent to Verify or Review: No provision of this Agreement
shall impose on any Financing Party any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by the Construction
Agent, nor shall any Financing Party be responsible for any representations or
warranties made by or on behalf of the Construction Agent to any insurance
company or underwriter. Any failure on the part of any Financing Party to pursue
or obtain the evidence of insurance required by this Agreement from the
Construction Agent and/or failure of any Financing Party to point out any
non-compliance of such evidence of insurance shall not constitute a waiver of
any of the insurance requirements in this Agreement.

     3.6 Casualty, Condemnation and Environmental Violation.



       (a) Subject to the provisions of this Section 3.6 and prior to the
occurrence and continuation of an Agency Agreement Default or an Agency
Agreement Event of Default, the Construction Agent shall, prior to the
Commencement Date for the Property, be entitled to receive (and the Lessor
hereby irrevocably assigns to the Construction Agent all of the right, title and
interest of the Lessor in) any condemnation proceeds, award, compensation or
insurance proceeds under Sections 3.5(b) or 3.5(c) to which the Construction
Agent or the Lessor may become entitled by reason of their respective interests
in the Property, (i) if all or a portion of the Property is damaged or destroyed
in whole or in part by a Casualty or (ii) if the use, access, occupancy,
easement rights or title to the Property or any part thereof is the subject of a
Condemnation; provided, however, if an Agency Agreement Default or Agency
Agreement Event of Default shall have occurred and be continuing or if such
award, compensation or insurance proceeds shall exceed $1,000,000, then such
award, compensation or insurance proceeds (including without limitation any
Excess Proceeds) shall be paid directly to the Lessor or, if received by the
Construction Agent, shall be held in trust for the Lessor, and shall be paid
over by the Construction Agent to the Lessor and held in accordance with the
terms of this Section 3.6. All amounts held by the Lessor hereunder on account
of any award, compensation or insurance proceeds either paid directly to the
Lessor or turned over to the Lessor shall be held as security for the
performance of the Construction Agent’s obligations hereunder and under the
other Operative Agreements and (X) to the extent no

18



--------------------------------------------------------------------------------



 





  Agency Agreement Default or Agency Agreement Event of Default shall have
occurred and be continuing at such time, the Lessor shall pay such amounts so
held by the Lessor to the Construction Agent to reimburse the Construction Agent
for the costs it incurs to restore and repair the Property pursuant to
Section 3.6(c); (provided, prior to such reimbursement, the Construction Agent
must give the Lessor reasonable evidence of such restoration and repair work)
with any excess amounts held by the Lessor hereunder after completion of such
restoration or repair to be paid to the Construction Agent or (Y) to the extent
an Agency Agreement Default or an Agency Agreement Event of Default shall have
occurred and be continuing at such time, all amounts so held by the Construction
Agent shall be paid over to the Lessor until all such obligations of the
Construction Agent with respect to such matters (and all other obligations of
the Construction Agent which should have been satisfied pursuant to the
Operative Agreements as of such date have been satisfied and no Agency Agreement
Default or Agency Agreement Event of Default is then continuing).



       (b) The Lessor and the Construction Agent agree that this Agreement shall
control the rights of the Lessor and the Construction Agent in and to any award,
compensation or insurance payment on account of any Casualty or Condemnation.



       (c) Subject to Section 3.6(d), if the Construction Agent shall receive
notice or otherwise have Actual Knowledge of a Casualty, Condemnation or Force
Majeure Event prior to the Commencement Date, the Construction Agent shall give
notice thereof to the Lessor promptly after the Construction Agent’s receipt of
such notice or gaining such Actual Knowledge. In the event such a Casualty,
Condemnation or Force Majeure Event occurs (regardless of whether the
Construction Agent gives notice or has Actual Knowledge thereof), then the
Construction Agent shall (subject to reimbursement in accordance with
Section 3.6(a) and subject to reimbursement in accordance with the procedures
for obtaining Advances set forth in the Operative Agreements), promptly and
diligently repair any damages to the Property in accordance with Section 3.6(a)
and otherwise in conformity with the Plans and Specifications and in accordance
with all applicable Legal Requirements and Insurance Requirements, so as to
restore the Property to the same or a greater remaining economic value, useful
life, utility, condition, operation and function as existed immediately prior to
such Casualty, Condemnation or Force Majeure Event (assuming all construction
requirements pursuant to the Operative Agreements and the applicable
construction contracts have been satisfied) and on or before the Construction
Period Termination Date. In such event, the Lessor shall retain its leasehold
interest pursuant to the Ground Lease regarding the Property, its interest in
the Appurtenant Rights and its ownership of such portion of the Property not
subject to the Ground Lease or the Appurtenant Rights.



       (d) If the Construction Agent reasonably determines that a Force Majeure
Event will cause Completion of the Property to occur later than the Construction
Period Termination Date, the Construction Agent may request that the
Construction Period Termination Date be extended by the Lessor for the period
(not to exceed ninety (90) days following the original Construction Period
Termination Date) reasonably necessary to achieve Completion of the Property in
light of the event or circumstances giving rise to

19



--------------------------------------------------------------------------------



 





  such Force Majeure Event. Any such request shall be in writing delivered to
the Lessor and the Agent and shall contain a certification by the Construction
Agent with respect to the Property (1) describing the facts and circumstances
giving rise to such Force Majeure Event, the expected duration of such delay
resulting in such Force Majeure Event, and the date the Construction Agent
reasonably believes Completion will be achieved, (2) that the remaining
Available Commitments, together with insurance proceeds paid and Other Available
Amounts received, if any, with respect to such Force Majeure Event, are adequate
to achieve Completion and rebuild or restore any portion of the Property not
constituting part of the Improvements within such extension period in accordance
with the applicable Construction Materials and Construction Contracts (including
the Capitalized Costs accruing during such extension period), (3) that the
occurrence of such Force Majeure Event and the construction repairs or
restoration to occur following such date will not materially affect the
appraised value of the Property set forth in the Appraisal delivered pursuant to
the Participation Agreement, (4) that there are proceeds from Other Available
Amounts which are sufficient to remediate all Force Majeure Losses arising from
Force Majeure Events and that the Construction Agent will cause such Other
Available Amounts to be applied to remediate such losses, and (5) the
Construction Agent shall have caused any necessary Construction Changes to be
made as necessary to effectuate such extension; provided, the Property shall in
all events shall be a Permitted Facility. The Construction Agent shall also
supply to the Lessor and the Agent such other information as each such Person
may reasonably request. The consent of the Lessor under this Section 3.6(d)
shall not be withheld or delayed if the determination is made that the request
meets the requirements set forth herein in all material respects.



       (e) Notwithstanding any provision to the contrary contained herein
without increasing any obligation of the Construction Agent hereunder, should a
Casualty, Condemnation or Force Majeure Event with respect to the Property occur
during the Construction Period, the Construction Agent shall have no recourse
liability to fund any shortfall in the available insurance proceeds and/or
Condemnation proceeds required to repair and restore the Property and to cause
Completion of the Property unless such shortfall arose as a result of or was
otherwise caused by a Construction Agent Related Event, a Full Recourse Event of
Default, any Environmental Violation or any other environmental matter giving
rise to an indemnity claim pursuant to the Operative Agreements in which case,
unless the Construction Agent purchases the Property for the Termination Value,
the Construction Agent shall be liable for such shortfall. “Construction Agent
Related Event” shall mean any act or omission of the Construction Agent or any
other Construction Agency Person, including without limitation any breach by any
such Person under any Operative Agreement (including the insurance provisions of
this Agreement) or by any such Person under any Construction Contract.



       (f) Promptly upon the Construction Agent’s Actual Knowledge of the
presence of Hazardous Substances in any portion of the Property in
concentrations and conditions that constitute an Environmental Violation and
which, in the reasonable opinion of the Construction Agent, the cost to
undertake any legally required response, clean up, remedial or other action will
or might result in a cost to the Construction Agent of more than $100,000, the
Construction Agent shall notify the Lessor in writing of such

20



--------------------------------------------------------------------------------



 





  condition. In the event of any Environmental Violation (regardless of whether
notice thereof must be given), the Construction Agent shall, not later than
thirty (30) days after the Construction Agent has Actual Knowledge of such
Environmental Violation, at the Construction Agent’s sole cost and expense,
promptly and diligently undertake and diligently complete any response, clean
up, remedial or other action (including without limitation the pursuit by the
Construction Agent of appropriate action against any off-site or third party
source for contamination) necessary to remove, cleanup or remediate the
Environmental Violation in accordance with all Environmental Laws. Any such
response, clean up, remedial or other action shall be timely completed in
accordance with prudent industry standards and, upon completion of any such
response, clean up, remedial or other action, the Construction Agent shall cause
to be prepared by a reputable environmental consultant acceptable to the Lessor
a report describing the Environmental Violation and the actions taken by the
Construction Agent (or its agents) in response to such Environmental Violation,
and a statement by the consultant that the Environmental Violation has been
remedied in full compliance with applicable Environmental Law.



       (g) Promptly, but in any event within ten (10) Business Days from the
date the Construction Agent has Actual Knowledge thereof, the Construction Agent
shall provide to the Lessor written notice of any pending or threatened claim,
action or proceeding involving any Environmental Law or any Release on or in
connection with the Property. All such notices shall describe in reasonable
detail the nature of the claim, action or proceeding and the Construction
Agent’s proposed response thereto. In addition, the Construction Agent shall
provide to the Lessor, within ten (10) Business Days of receipt, copies of all
material written communications with any Governmental Authority relating to any
Environmental Law in connection with the Property. The Construction Agent shall
also promptly provide such detailed reports of any such material environmental
claims as may reasonably be requested by the Lessor and the Lessor.

     3.7 Abandonment or Permanent Discontinuance.

     Until termination of the Agency Agreement, the Construction Agent shall
promptly and diligently complete the development, acquisition, refinancing,
installation, construction and testing of the Property in accordance with the
Construction Documents and with the terms hereof and cause the date of
Completion with respect to the Property to occur on or prior to the Construction
Period Termination Date.

     If the Construction Agent shall abandon or permanently discontinue the
construction and development of the Property (which abandonment or permanent
discontinuance shall be deemed to have occurred if no work at the Property site
is undertaken or completed during a period of thirty (30) days or more for
reasons other than a Force Majeure Event), then the Construction Agent shall pay
to the Lessor, on a date designated by the Lessor, an aggregate amount equal to
the liquidated damages amount referenced in Section 5.3(b) regarding the
Property. On such date, the Lessor shall convey the Property to the Construction
Agent in accordance with Section 20.2 of the Lease; provided, however, in the
event the Lessor replaced the Construction Agent, the Lessor may not cite
abandonment or discontinuance, which occurs after such replacement of the
Construction Agent.

21



--------------------------------------------------------------------------------



 



     3.8 Additions to the Property and Related Requirements.



       (a) The Construction Agent will provide the Lessor with prior written
notice of any change of location of its principal place of business, the
location of its chief executive office or the location of its jurisdiction of
organization. Regarding the Property, the Lease Supplement shall correctly
identify the initial location of the related Equipment (if any) and Improvements
(if any) and contain an accurate legal description for the related parcel of
Land. The Equipment and Improvements respecting the Property will be located
only at the location identified in the Ground Lease or, respecting certain
Equipment, at the location identified in the HVAC Easement.



       (b) The Construction Agent will not attach or incorporate any item of
Equipment to or in any other item of equipment or personal property, or to or in
any real property, in a manner that could give rise to the assertion of any Lien
(other than any Permitted Lien or Lessor Lien) on such item of Equipment by
reason of such attachment or the assertion of a claim that such item of
Equipment has become a fixture and is subject to a Lien in favor of a third
party that is prior to the Liens thereon created by the Operative Agreements.



       (c) [Reserved.]



       (d) The Construction Agent shall not use or locate any component of the
Property outside of Montgomery County, Maryland. The Construction Agent shall
not move or relocate any component of the Property beyond the boundaries of the
Land (comprising part of the Property) described in the Ground Lease, except for
the temporary removal of Equipment and other personal property for repair or
replacement and except for certain of the Equipment which is subject to the HVAC
Easement.



       (e) If any component of the Property becomes worn out, lost, destroyed,
damaged beyond repair or otherwise permanently rendered unfit for use, the
Construction Agent will within a reasonable time replace such component with a
replacement component which is free and clear of all Liens (other than Permitted
Liens and Lessor Liens) and has a value, utility and useful life at least equal
to the component replaced (assuming the component replaced had been maintained
and repaired in accordance with the requirements of this Agreement).



       (f) The Construction Agent shall cause to be delivered to the Lessor one
(1) or more additional Appraisals (or reappraisals or updates of prior
Appraisals of the Property) as the Lessor may request if and to the extent any
of the Agent or any Primary Financing Party is required pursuant to any
applicable Legal Requirement to obtain such Appraisals (or reappraisals or
updates of prior Appraisals) and upon the occurrence of any Agency Agreement
Event of Default.



       (g) The Lessor shall under no circumstances be required to build any
improvements or install any equipment on the Property, make any repairs,
replacements,

22



--------------------------------------------------------------------------------



 





  alterations or renewals of any nature or description to the Property, make any
expenditure whatsoever in connection with this Agreement or maintain the
Property in any way. The Lessor shall not be required to maintain, repair or
rebuild all or any part of the Property, and the Construction Agent waives the
right to (i) require the Lessor to maintain, repair, or rebuild all or any part
of the Property, or (ii) make repairs at the expense of the Lessor pursuant to
any Legal Requirement, Insurance Requirement, contract, agreement, covenant,
condition or restriction at any time in effect.

     3.9 Warranty of Title.

     The Construction Agent hereby acknowledges and shall cause (a) the Lessor
to have a valid, enforceable ground leasehold interest pursuant to the Ground
Lease in that portion of the Property subject to the Ground Lease and a valid,
enforceable interest pursuant to the Appurtenant Rights in that portion of the
Property subject to the Appurtenant Rights and (b) to the extent not subject to
the Ground Lease, title in the Property (including without limitation all
Equipment, all Improvements, all replacement components to the Property and all
Modifications) immediately and without further action to vest in and be the
property of the Lessor and to be subject to the terms of the Operative
Agreements from and after the Closing Date or such date of incorporation into
the Property. The Construction Agent agrees that, subject to the terms of
Section 3.10 relating to permitted contests, the Construction Agent shall not
directly or indirectly create or allow to remain, and shall promptly discharge
at its sole cost and expense, any Lien, defect, attachment, levy, title
retention agreement or claim upon the Property, any component thereof or any
Modifications or any Lien, attachment, levy or claim with respect to any amounts
held by the Lessor, the Agent or any Primary Financing Party pursuant to any
Operative Agreement, other than Permitted Liens and the Lessor Liens. The
Construction Agent shall promptly notify the Lessor in the event it receives
Actual Knowledge that a Lien other than a Permitted Lien has occurred with
respect to the Property or any other such amounts.

     3.10 Permitted Contests Other Than in Respect of Indemnities.

     Except to the extent otherwise provided for in Section 11 of the
Participation Agreement, the Construction Agent, on its own or on the Lessor’s
behalf may contest, by appropriate administrative or judicial proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any Legal Requirement, Imposition or any of
the matters described in Section 3.8(c) or any Lien, attachment, levy,
encumbrance or encroachment and the Lessor agrees not to pay, settle or
otherwise compromise any such item, provided, that (a) the commencement and
continuation of such proceedings shall suspend the collection of any such
contested amount from, and suspend the enforcement thereof against, the
Property, the Lessor, the Agent and each Primary Financing Party; (b) there
shall not be imposed a Lien (other than Permitted Liens and the Lessor Liens) on
the Property that would subject any part of the Property to a material risk of
being sold, forfeited, lost or deferred or a material reduction in value; (c) at
no time during the permitted contest shall there be a risk of the imposition of
criminal liability or material civil liability on the Agent or any Primary
Financing Party for failure to comply therewith; and (d) in the event that, at
any time, there shall be a material risk of extending the application of such
item beyond the end of the Construction Period, then the Construction Agent
shall deliver to the Lessor, the Agent and each other

23



--------------------------------------------------------------------------------



 



Financing Party an Officer’s Certificate certifying as to the matters set forth
in clauses (a), (b) and (c) of this Section 3.10. The Lessor shall execute and
deliver to the Construction Agent such authorizations and other documents as may
reasonably be required in connection with any such contest and, if reasonably
requested by the Construction Agent, shall join as a party therein.

     3.11 Impositions and Other Matters.

     Except with respect to Impositions and such other matters referenced in
Section 3.10 which are the subject of ongoing proceedings contesting the same in
a manner consistent with the requirements of Section 3.10, the Construction
Agent shall cause all Impositions and such other matters to be timely complied
with, paid through Advances, settled or compromised, as appropriate, with
respect to the Property.

ARTICLE IV
PAYMENT OF FUNDS

     4.1 Right to Receive Construction Cost.



       (a) In connection with the development, acquisition, installation,
construction, repair, renovation, replacement and testing of the Property and
during the course of the construction of the Improvements on the Property, the
Construction Agent may deliver Requisitions to request that the Lessor advance
funds for the payment of Property Costs, and the Lessor will comply with such
request to the extent provided for under the Participation Agreement and the
other Operative Agreements. The Construction Agent and the Lessor acknowledge
and agree that the Construction Agent’s right to request such funds and the
Lessor’s obligation to advance such funds for the payment of Property Costs is
subject in all respects to the terms and conditions of the Participation
Agreement and each of the other Operative Agreements. Without limiting the
generality of the foregoing it is specifically understood and agreed that in no
event shall the aggregate amounts advanced by the Primary Financing Parties for
Property Costs and any other amounts due and owing hereunder or under any of the
other Operative Agreements exceed the sum of the aggregate Commitments of the
Primary Financing Parties, including without limitation such amounts owing for
(i) development, acquisition, installation, construction and testing of the
Property, (ii) additional amounts which accrue or become due and owing under
either Credit Agreement or the Participation Agreement as obligations of the
Lessor prior to the Completion Date or (iii) any other purpose.



       (b) The proceeds of any funds made available to the Lessor to pay
Property Costs shall be made available to or for the benefit of the Construction
Agent in accordance with the Requisition relating thereto and the terms of the
Participation Agreement. The Construction Agent will use such proceeds only to
pay the Property Costs set forth in the Requisition relating to such funds.

24



--------------------------------------------------------------------------------



 



     4.2 Limitations During Construction Period.

     If at any time there shall be Property Costs (including any costs resulting
from a Force Majeure Event), or other amounts which are required to be paid
prior to or during the Construction Period through Advances under any Operative
Agreement, and (i) such amounts are not included in the Construction Budget (as
same may be adjusted pursuant to the Agency Agreement) or (ii) there are not
sufficient Available Commitments remaining to complete the construction of the
Improvements pursuant to the Construction Documents (net of all Advances for
Lessor Yield and Interest on the Loans), and, in either case, there are no Other
Available Amounts to pay for such amounts, then at such time an Agency Agreement
Event of Default shall be deemed to have occurred.

ARTICLE V
AGENCY AGREEMENT EVENTS OF DEFAULT

     5.1 Agency Agreement Events of Default.

     If any one or more of the following events (each an “Agency Agreement Event
of Default”) shall occur:



       (a) the Construction Agent applies any Advance for purposes other than as
set forth in the related Requisition or the Construction Agent otherwise applies
any funds paid by any Primary Financing Party to the Construction Agent for
purposes not permitted hereby or by any other Operative Agreement, or there
shall exist any other misapplication of funds relating to the Property,
including, but not limited to fraud, illegal acts or willful misconduct by the
Construction Agent or its Affiliates or any Construction Agency Person or any
other Person under the direct or indirect supervision of the Construction Agent
related to or in respect of the transaction contemplated herein or the Operative
Agreement or with respect to the Property or the Land;



       (b) the Construction Agent shall fail to comply with Section 2.6(c);



       (c) (i) the Construction Budget shall not be In Balance and such failure
to be In Balance shall continue after the expiration of the thirty (30) day
period discussed in Section 5.5(b), or (ii) the Construction Agent shall fail to
timely make a Balance Deposit required under Section 5.5(c);          (d) an
Insolvency Event with respect to the Construction Agent or any of its Affiliates
shall have occurred and become continuing;          (e) the Construction Agent
shall default in the due performance and observance of any of its obligations
under Sections 5.11, 8.3A(v), (w), (x), (y) or (aa) of the Participation
Agreement or Section 5.11 of the Participation Agreement;

25



--------------------------------------------------------------------------------



 





       (f) any representation, warranty or statement made or restated by the
Construction Agent or the Lessee in this Agency Agreement or in any other
Operative Agreement, or in any statement or certificate delivered or required to
be delivered pursuant hereto or thereto, shall prove to be untrue in any
material respect on the date as of which made or restated, and (i) the
circumstances rendering such representation or warranty or statement incorrect
shall not be remediable or, (ii) if such representation or warranty or statement
is remediable and the Construction Agent or the Lessee is proceeding diligently
so to remedy, shall continue unremedied for thirty (30) days after the earlier
of: (x) the date on which written notice is delivered by the Lessor or the Agent
to the Construction Agent or the Lessee specifying such circumstances and
demanding that they be remedied and (y) the date on which any Responsible
Officer of the Construction Agent or the Lessee has Actual Knowledge of such
incorrectness; provided, however, that if such default is capable of cure but
cannot be cured by payment of money or cannot be cured by diligent efforts
within such thirty (30) day period but such diligent efforts shall be properly
commenced within the cure period and the Construction Agent or the Lessee is
diligently pursuing, and shall continue to pursue diligently, remedy of such
failure, the cure period shall be extended for an additional period of time as
may be necessary to cure, not to exceed an additional one hundred and twenty
(120) days and not to extend beyond the Construction Period Termination Date;  
       (g) except as otherwise permitted under the Operative Agreements, any
Lien granted pursuant to any Operative Agreement affecting any portion of the
Property shall, in whole or in material part, cease to be a perfected first
priority security interest (other than Permitted Liens and the Lessor Liens),
other than with respect to any immaterial portion of the Land, unless such
cessation shall be the result of the willful misconduct or gross negligence of
the Agent or the Lessor, provided, however, that with respect to any Lien which
fails to be so effective or perfected, the Construction Agent shall have thirty
(30) days from the earlier of the Construction Agent’s Actual Knowledge of such
condition or receipt of notice thereof from the Lessor or the Agent to cure such
failure;          (h) the Construction Agent or the Lessee shall default in the
due performance or observance by it of any term, covenant, condition or
agreement on its part to be performed or observed under any Operative Agreement
to which it is a party (not otherwise specified in this Section 5.1) and such
default shall have continued unremedied for a period of at least thirty
(30) days after receipt of notice by the Construction Agent or the Lessee from
either the Lessor or the Agent, provided, however, that if such default is
capable of cure but cannot be cured by payment of money or cannot be cured by
diligent efforts within such thirty (30) day period but such diligent efforts
shall be properly commenced within the cure period and the Construction Agent or
the Lessee is diligently pursuing, and shall continue to pursue diligently,
remedy of such failure, the cure period shall be extended for an additional
period of time as may be necessary to cure, not to exceed an additional one
hundred and twenty (120) days and not to extend beyond the Construction Period
Termination Date;          (i) an event described in Section 4.2 of this
Agreement shall have occurred;

26



--------------------------------------------------------------------------------



 





       (j) any default, event of default or any event which with the passage of
time or the giving of notice, or both, would permit the exercise of remedies
under the Ground Lease or any of the Appurtenant Rights or any sublease thereof
or the Ground Lease or any of the necessary Appurtenant Rights shall terminate;
         (k) the Construction Agent shall fail to maintain insurance required by
Section 3.5 or the Construction Agent shall fail to deliver the certification
required by Section 3.5 and such failure shall continue for ten (10) days after
notice to the Construction Agent;          (l) [Reserved];          (m) one or
more judgments or orders for the payment of money in the aggregate amount in
excess of $10,000,000 shall be rendered against the Construction Agent or any of
its Affiliates and such judgment or order shall continue unsatisfied or unstayed
for a period of sixty (60) days;          (n) an “event of default” shall occur
in (i) the payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness of the Construction Agent or any
of its Subsidiaries having a principal amount, individually or in the aggregate,
in excess of $10,000,000, or (ii) the performance or observance of any
obligation or condition with respect to such Indebtedness;          (o) the
Lessor’s rights pursuant to the Liquid Collateral Agreements or the Punch List
Liquid Collateral Agreements, as applicable, to require the Lessee to pledge
additional Permitted Investments shall for any reason cease to be a legal, valid
and binding agreement with the Lessee; or          (p) the Lien of the Liquid
Collateral Agreements or the Punch List Liquid Collateral Agreements, as
applicable, with respect to the Liquid Collateral shall cease to constitute a
first priority perfected security interest (except as a result of a voluntary
release by the Agent of any Liquid Collateral).          (q) any Lease Event of
Default, Liquid Collateral Agreement Event of Default or Punch List Liquid
Collateral Agreement of Default (as such terms are defined in Appendix A to the
Participation Agreement) shall have occurred and not be cured within any cure
period expressly permitted under the terms of the applicable document;    
     (r) any fraudulent or illegal act or omission or any willful misconduct of
any Construction Agency Person in connection with the Property or otherwise with
respect to the negotiation, execution, delivery, consummation and/or performance
of any Operative Agreement or any Construction Document or any other contractual
agreement relating to the Property or the Construction or Work thereon which
act, omission or misconduct contributes to the Construction Budget not being In
Balance or which otherwise contributes to a Construction Failure;

27



--------------------------------------------------------------------------------



 





       (s) any Construction Agency Person shall breach any of its respective
obligations, covenants, representations or warranties under this Agreement, any
Construction Document or any other contractual agreement or law relating to the
Property or the Construction or Work thereon;          (t) there occurs an
Environmental Violation that is reasonably likely to cost or actually costs more
than $500,000 to remediate;          (u) the Construction Agent or any member of
the Controlled Group shall fail to pay when due an amount or amounts aggregating
in excess of $2,000,000, which it shall have become liable to pay to the PBGC or
to a Pension Plan under Title IV of ERISA; or notice of intent to terminate a
Pension Plan or Pension Plans having aggregate Unfunded Liabilities in excess of
$2,000,000 shall be filed under Title IV of ERISA by the Construction Agent or
any member of the Controlled Group, any plan administrator or any combination of
the foregoing; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such
Pension Plan or Pension Plans or a proceeding shall be instituted by a fiduciary
of any such Pension Plan or Pension Plans against the Construction Agent or any
member of the Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any such Pension Plan or Pension Plans must be
terminated;          (v) [Reserved]; or          (w) any Lien granted under any
Security Document shall, in whole or in part, terminate, cease to be effective
or lose its first priority status, except as expressly contemplated by the
Operative Agreements or as the result of an act or omission of the Lessor or the
Agent;

then, in any such event, the Lessor may, in addition to the other rights and
remedies provided for in this Agreement, terminate this Agreement by giving the
Construction Agent written notice of such termination and upon the expiration of
the time fixed in such notice (or immediately if no such time is set forth in
such notice) and the payment of all amounts owing by the Construction Agent
hereunder (including without limitation any amounts specified under Section
5.3), this Agreement shall terminate provided, notwithstanding the foregoing,
this Agreement shall be deemed to be automatically terminated without the giving
of notice upon the occurrence of an Insolvency Event. The Lessor may enter upon
and repossess the Property by such means as are available at law or in equity,
and may remove the Construction Agent, all Construction Agency Persons and all
other Persons and any and all personal property and the equipment and personalty
of each Construction Agency Person and severable Modifications from the
Property. The Lessor shall have no liability by reason of any such entry,
repossession or removal performed in accordance with applicable law. Following
an Agency Agreement Event of Default and upon the written demand of the Lessor,
the Construction Agent shall return the Property promptly to the Lessor, in the
manner and condition required by, and otherwise in accordance with the
provisions of Section 3.8. With the exception of Uninsured Force Majeure Losses,
subject to the limitation in Section 5.4, the Construction Agent shall pay all
costs and

28



--------------------------------------------------------------------------------



 



expenses incurred by or on behalf of the Lessor, including without limitation
fees and expenses of counsel, as a result of any Agency Agreement Event of
Default hereunder.

     A POWER OF SALE HAS BEEN GRANTED IN THIS AGREEMENT. A POWER OF SALE MAY
ALLOW THE LESSOR TO TAKE THE PROPERTY AND SELL THE PROPERTY WITHOUT GOING TO
COURT IN A FORECLOSURE ACTION UPON THE OCCURRENCE OF AN AGENCY AGREEMENT EVENT
OF DEFAULT.

     5.2 Damages.

     The termination of this Agreement pursuant to Section 5.1 shall in no event
relieve the Construction Agent of its liability and obligations hereunder, all
of which shall survive any such termination.

     5.3 Remedies; Remedies Cumulative.



       (a) If an Agency Agreement Event of Default shall have occurred and be
continuing, the Lessor shall have all rights available to the Lessor herein and
under the other Operative Agreements and all other rights otherwise available at
law, equity or otherwise; provided, however, such rights of the Lessor and the
other remedies set forth in this Section 5.3 shall be subject to Section 5.4.



       (b) Upon the occurrence of an Agency Agreement Event of Default, the
Lessor shall have (in addition to its rights otherwise described in this
Agreement or existing at law, equity or otherwise) the option (and shall be
deemed automatically, and without any further action, to have exercised such
option upon the occurrence of any Insolvency Event) to transfer and convey to
the Construction Agent upon a date designated by the Lessor all right, title and
interest of the Lessor in and to the Property after the Lessor receives payment
of the amount specified in subparagraph (iii) of this Section 5.3(b) (including
without limitation any Land and/or any Improvements, any interest in any
Improvements, any Equipment and the Property then under construction). On any
transfer and conveyance date specified by the Lessor pursuant to this
Section 5.3(b), (i) the Lessor shall transfer and convey (at the cost of the
Construction Agent) all right, title and interest of the Lessor in and to the
Property free and clear of the Lien of the Lease, this Agreement, the other
Operative Agreements and all Lessor Liens, (ii) the Construction Agent hereby
covenants and agrees that it will accept such transfer and conveyance of right,
title and interest in and to the Property and (iii) the Construction Agent
hereby promises to pay to the Lessor, as liquidated damages (it being agreed
that it would be impossible accurately to determine actual damages), an
aggregate amount equal to the Termination Value of the Property. The
Construction Agent specifically acknowledges and agrees that its obligations
under this Section 5.3(b), including without limitation its obligations to
accept the transfer and conveyance of the Property and its payment obligations
described in subparagraph (iii) of this Section 5.3(b), shall be absolute and
unconditional under any and all circumstances and shall be performed and/or
paid, as the case may be, without notice or demand and without any abatement,
reduction, diminution, setoff, defense, counterclaim or recoupment whatsoever.

29



--------------------------------------------------------------------------------



 





  Notwithstanding the foregoing provisions of this Section 5.3(b), the Lessor
shall have the right in its sole discretion to rescind any exercise of its
option under this Section 5.3(b) upon the giving of its written confirmation of
such rescission to the Construction Agent.



       (c) Except to the extent the Lessor has previously transferred the
Property pursuant to the exercise of remedies or otherwise, the Construction
Agent shall have the right to cure an Agency Agreement Default or Agency
Agreement Event of Default hereunder with respect to the Property by purchasing
or causing the Construction Agent to purchase the Property from the Lessor for
an amount equal to the liquidated damages amount set forth in Section 5.3(b).  
       (d) With respect to any Agency Agreement Event of Default, none of
(a) the termination of this Agreement as to the Property pursuant to
Section 5.1; (b) the repossession of the Property; or (c) the failure of the
Lessor to complete or relet the Property, the Completion or reletting of all or
any portion thereof, or the failure of the Lessor to collect or receive any
rentals due upon any such reletting, shall relieve the Construction Agent of its
liabilities and obligations hereunder, all of which shall survive any such Final
Completion, termination, repossession or reletting.          (e) Without
limiting any other remedies set forth in this Agreement, the Lessor and the
Construction Agent agree that the Construction Agent has granted, pursuant to
Section 3.4 hereof, a Lien against the Property WITH POWER OF SALE, and that,
upon the occurrence and during the continuance of any Agency Agreement Event of
Default, the Lessor shall have the power and authority, to the extent provided
by law, after prior notice and lapse of such time as may be required by law, to
foreclose its interest (or cause such interest to be foreclosed) in all or any
part of the Property.          (f) If an Agency Agreement Event of Default shall
have occurred and be continuing, and whether or not this Agreement shall have
been terminated pursuant to Section 5.1, the Construction Agent shall pay
directly to any third party (or at the Lessor’s election, reimburse the Lessor)
for the cost of any environmental testing (provided, if there is no recognized
Environment Violation, recourse to the Construction Agent shall be limited as
set forth in Section 5.4) and/or remediation work undertaken respecting the
Property, as such testing or work is deemed appropriate in the reasonable
judgment of the Lessor, and shall indemnify and hold harmless the Lessor and
each other Indemnified Person therefrom. The Construction Agent shall pay all
amounts referenced in the immediately preceding sentence within ten (10) days of
any request by the Lessor for such payment. The provisions of this
Section 5.3(f) shall not limit the obligations of the Construction Agent under
any Operative Agreement regarding indemnification obligations, environmental
testing, remediation and/or work.          (g) If this Agreement shall be
terminated pursuant to Section 5.1, the Construction Agent waives, to the
fullest extent permitted by Law, (i) any notice of re-entry or the institution
of legal proceedings to obtain re-entry or possession; (ii) any right of
redemption, re-entry or possession; (iii) the benefit of any laws now or
hereafter in force exempting property from liability for rent or for debt; and
(iv) any other rights,

30



--------------------------------------------------------------------------------



 





  which might otherwise limit or modify any of the Lessor’s rights or remedies
under this Section 5.3.



       (h) If an Agency Agreement Event of Default shall have occurred and be
continuing, and whether or not this Agreement shall have been terminated
pursuant to Section 5.1, the Construction Agent shall upon the Lessor’s demand
immediately assign, transfer and set over to the Lessor all of the Construction
Agent’s right, title and interest in and to each agreement executed by the
Construction Agent in connection with the acquisition, installation, testing,
use, development, construction, operation, maintenance, repair, refurbishment
and restoration of the Property (including without limitation all right, title
and interest of the Construction Agent with respect to all warranty,
performance, service and indemnity provisions and each Construction Document),
as and to the extent that the same relate to the acquisition, installation,
testing, use, development, construction, operation, maintenance, repair,
refurbishment and restoration of the Property or any portion of them.



       (i) No failure to exercise and no delay in exercising, on the part of the
Lessor, any right, remedy, power or privilege under this Agreement or under the
other Operative Agreements shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.



       (j) The remedies herein provided shall be cumulative and in addition to
(and not in limitation of) any other remedies available at law, equity or
otherwise, including without limitation any mortgage foreclosure remedies.

     5.4 Limitation on Recourse.

     Notwithstanding anything contained herein or in any other Operative
Agreement to the contrary, upon the occurrence and during the continuance of an
Agency Agreement Event of Default relating solely to the Property (other than as
a result of (a) a Full Recourse Event of Default or (b) any indemnity claim
pursuant to the Operative Agreements including without limitation pursuant to
Sections 10.1(c) and 11.1 through 11.7 of the Participation Agreement, in either
such case pursuant to the foregoing subsections (a) or (b), the limitations
contained in this Section 5.4 shall not apply), the maximum aggregate amount
(the “Maximum Amount”) that the Lessor, or any person or entity acting by or
through the Lessor, including without limitation the Agent and the other
Financing Parties, shall be entitled to recover from the Construction Agent on
account of such Agency Agreement Event of Default shall be an amount equal to
the sum of (i) 89.9% of the aggregate GAAP Eligible Cost, exclusive of the
portion of the aggregate GAAP Eligible Cost expended for the purchase of the
Land related to the Property (the “Land Cost”) plus (ii) 100% of the Land Cost,
plus (iii) all amounts owed by the Construction Agent under or with respect to
any Operative Agreement in connection with any potential Environmental Violation
related to the Property. The Construction Agent nonetheless acknowledges and
agrees that even though the maximum aggregate recovery from the Construction
Agent is limited as

31



--------------------------------------------------------------------------------



 



aforesaid, the Lessor’s right of recovery from the Property (as opposed to any
recovery from the Construction Agent) is not so limited and the Lessor shall be
entitled to recover 100% of the amounts owed to the Lessor in accordance with
the Operative Agreements from its interest in the Property.

     5.5 Determination of Whether Budget is “In Balance”.



       (a) If the Agent determines that the Construction Budget may not be In
Balance, the Agent shall give notice to such effect to the Construction Agent,
together with a reasonably detailed explanation of the basis for the Agent’s
determination and to the extent available calculations upon which the Agent has
based its determination. Within ten (10) days following the Construction Agent’s
receipt of such notice, the Construction Agent shall deliver a certification to
the Agent that either (i) the Construction Budget is not In Balance and
describing the steps the Construction Agent is taking to remedy such condition,
if any, or (ii) the Construction Budget is In Balance and stating sufficient
detail to describe why the Construction Agent believes the Construction Budget
is In Balance.



       (b) If after receipt by the Agent of a certification from the
Construction Agent pursuant to Section 5.5(a)(ii) above that the Construction
Budget is In Balance, the Agent still disagrees with such certification, the
Construction Agent and the Agent shall, for a period of thirty (30) days
following the Agent’s receipt of such certification, consult with each other and
use their reasonable efforts to resolve such dispute as to whether the
Construction Budget is In Balance.



       (c) Upon the occurrence of either (i) the Construction Agent’s delivery
of certification pursuant to Section 5.5(a)(i) above that the Construction
Budget is not In Balance, or (ii) the thirty (30) days consultation period
referred to in Section 5.5(b) above shall expire and the Agent shall continue to
disagree with the Construction Agent’s assertion that the Construction Budget is
In Balance, the Lessor shall have the option, exercisable in its sole
discretion, upon notice to the Construction Agent, to require the Construction
Agent to deposit (a “Balance Deposit”) with the Lessor within five (5) Business
Days an amount equal to the lesser of (x) the amount which if paid to the
Construction Agent would, together with any Available Commitments and Other
Available Amounts be sufficient to make the Construction Budget In Balance and
(y) the Maximum Amount.



       (d) In the event the Construction Agent is required to make a Balance
Deposit pursuant to Section 5.5(c) above, such Balance Deposit shall evidence a
portion of the Maximum Amount and any amounts withdrawn from the Balance Deposit
to fund Property Costs shall reduce dollar for dollar the Maximum Amount.

32



--------------------------------------------------------------------------------



 



ARTICLE VI
THE LESSOR’S RIGHTS

     6.1 [Reserved].

     6.2 The Lessor’s Right to Cure the Construction Agent’s Defaults.

     The Lessor, without waiving or releasing any obligation or Agency Agreement
Event of Default, may (but shall be under no obligation to) remedy any Agency
Agreement Event of Default for the account of and at the sole cost and expense
of the Construction Agent. All out-of-pocket costs and expenses so incurred
(including without limitation fees and expenses of counsel), together with
interest thereon at the Overdue Rate from the date on which such sums or
expenses are paid by the Lessor, shall be paid by the Construction Agent to the
Lessor on demand.

ARTICLE VII
MISCELLANEOUS

     7.1 Notices.

     All notices required or permitted to be given under this Agreement shall be
in writing and delivered as provided in Section 12.2 of the Participation
Agreement.

     7.2 Successors and Assigns.

     This Agreement shall be binding upon and inure to the benefit of the
Lessor, the Construction Agent, the Construction Agent and their respective
successors and the assigns.

     7.3 GOVERNING LAW.

     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW), EXCEPT TO THE
EXTENT THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED ARE REQUIRED TO
APPLY.

     7.4 SUBMISSION TO JURISDICTION; VENUE; WAIVERS; ARBITRATION

     THE PROVISIONS OF THE PARTICIPATION AGREEMENT RELATING TO SUBMISSION TO
JURISDICTION, VENUE AND ARBITRATION ARE HEREBY INCORPORATED BY REFERENCE HEREIN,
MUTATIS MUTANDIS.

33



--------------------------------------------------------------------------------



 



     7.5 Amendments and Waivers.

     None of the terms or provisions of this Agreement may be terminated,
amended, supplemented, waived, modified or discharged except in accordance with
the provisions of Section 12.4 of the Participation Agreement.

     7.6 Counterparts.

     This Agreement may be executed in any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

     7.7 Severability.

     Any provision of this Agreement, which is prohibited or unenforceable in
any jurisdiction, shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     7.8 Headings and Table of Contents.

     The headings and table of contents contained in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

     7.9 WAIVER OF JURY TRIAL.

     TO THE FULLEST EXTENT ALLOWED BY APPLICABLE LAW, THE LESSOR AND THE
CONSTRUCTION AGENT IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND ANY COUNTERCLAIM
THEREUNDER.

     7.10 Assignment.



       (a) The Construction Agent may not assign this Agreement or any of its
rights or obligations hereunder or with respect to the Property in whole or in
part to any Person without the prior written consent of the Agent, the Lenders
and the Lessor.



       (b) No assignment by the Construction Agent (referenced in this
Section 7.10 or otherwise) or other relinquishment of possession to the Property
shall in any way discharge or diminish any of the obligations of the
Construction Agent to the Lessor hereunder and the Construction Agent shall
remain directly and primarily liable under the Operative Agreements as to any
rights or obligations assigned by the Construction Agent or regarding the
Property in which rights or obligations have been assigned or otherwise
transferred.

34



--------------------------------------------------------------------------------



 



     7.11 No Waiver.

     No failure by the Lessor or the Construction Agent to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
upon a default hereunder, and no acceptance of full or partial payment of any
amount from, or on behalf of, the Construction Agent during the continuance of
any such default, shall constitute a waiver of any such default or of any such
term. To the fullest extent permitted by law, no waiver of any default shall
affect or alter this Agreement, and this Agreement shall continue in full force
and effect with respect to any other then existing or subsequent default.

     7.12 Acceptance of Surrender.

     No surrender to the Lessor of this Agreement or of all or any portion of
the Property or of any part of the Property or of any interest therein shall be
valid or effective unless agreed to and accepted in writing by the Lessor and no
act by the Lessor or the Agent or any representative or agent of the Lessor or
the Agent, other than a written acceptance, shall constitute an acceptance of
any such surrender.

     7.13 No Merger of Title.

     There shall be no merger of this Agreement by reason of the fact that the
same Person may acquire, own or hold, directly or indirectly, in whole or in
part, (a) this Agreement or any interest in this Agreement, (b) any right, title
or interest in the Property, (c) any Notes or (d) an assignment from or a
beneficial interest in the Lessor.

     7.14 Survival.

     Anything contained in this Agreement to the contrary notwithstanding, all
claims against and liabilities of the Construction Agent or the Lessor arising
from events arising prior to the expiration or earlier termination of this
Agreement shall survive such expiration or earlier termination. If any provision
of this Agreement shall be held to be unenforceable in any jurisdiction, such
unenforceability shall not affect the enforceability of any other provision of
this Agreement and such jurisdiction or of such provision or of any other
provision hereof in any other jurisdiction.

     7.15 Limited Liability.

     The parties to this Agreement hereby agree that the provisions of Section
12.9 of the Participation Agreement are hereby incorporated herein as though
such Section 12.9 were restated herein in its entirety.

     7.16 Statement of Intent Regarding Accounting Compliance.

     It is the further intent of the parties to this Agreement that this
Agreement and the transaction evidenced by the Operative Agreements conform with
and satisfy the requirements

35



--------------------------------------------------------------------------------



 



of, to the extent applicable, FAS 13, FASB Interpretation No. 46, Emerging
Issues Task Force, 1997\Issue 97-1 and Emerging Issues Task Force, 1997\Issue
97-10.

     7.17 Amendment Restatement.

     The parties hereto hereby wish to amend and restate the Original Agency
Agreement (in regards to the Property) pursuant to the terms of this Agreement.

[signature page follows]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

              HUMAN GENOME SCIENCES, INC., as the
Construction Agent               By: /s/ Steven C. Mayer      

--------------------------------------------------------------------------------

    Name:   Steven C. Mayer     Title:   Senior Vice President and         Chief
Financial Officer               WACHOVIA DEVELOPMENT CORPORATION,
as the Lessor               By: /s/ Evander S. Jones, Jr.      

--------------------------------------------------------------------------------

    Name:   Evander S. Jones, Jr.     Title:   Vice President

Amended and Restated Agency Agreement
Human Genome Sciences, Inc.